727 S.E.2d 547 (2012)
STATE
v.
Anthony Leon HOOVER.
No. 370P04-12.
Supreme Court of North Carolina.
July 9, 2012.
Anthony Leon Hoover, Bayboro, for Hoover, Anthony Leon.
Elizabeth N. Strickland, Special Deputy Attorney General, for State of N.C.
*548 Thomas J. Keith, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 2nd of July 2012 by Defendant for a Writ of Habeas Corpus Ad Testificandum:
"Motion Denied by order of the Court in conference, this the 9th of July 2012."
HUDSON, J. recused.